
	
		I
		111th CONGRESS
		1st Session
		H. R. 2106
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Mr. Kind (for himself
			 and Mr. Wamp) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  workplace health incentives by equalizing the tax consequences of employee
		  athletic facility use.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Health Improvement Program
			 Act of 2009.
		2.Employer-provided
			 off-premises health club services
			(a)Treatment as
			 fringe benefitSubparagraph (A) of section 132(j)(4) of the
			 Internal Revenue Code of 1986 (relating to on-premises gyms and other athletic
			 facilities) is amended to read as follows:
				
					(A)In
				generalGross income shall not include—
						(i)the value of any
				on-premises athletic facility provided by an employer to the employer’s
				employees, and
						(ii)so much of the
				fees, dues, or membership expenses paid by an employer to an athletic or
				fitness facility described in subparagraph (C) on behalf of the employer’s
				employees as does not exceed $900 per employer per
				year.
						.
			(b)Athletic
			 facilities describedParagraph (4) of section 132(j) of such Code
			 is amended by adding at the end the following new subparagraph:
				
					(C)Certain athletic
				or fitness facilities describedFor purposes of subparagraph
				(A)(ii), an athletic or fitness facility described in this subparagraph is a
				facility—
						(i)providing
				instruction in a program of physical exercise, offering facilities for the
				preservation, maintenance, encouragement, or development of physical fitness,
				or serving as the site of such a program of a State or local government,
						(ii)which is not a
				private club owned and operated by its members,
						(iii)which does not
				offer golf, hunting, sailing, or riding facilities,
						(iv)whose health or
				fitness facility is not incidental to its overall function and purpose,
				and
						(v)which is fully
				compliant with the State of jurisdiction and Federal anti-discrimination
				laws.
						.
			(c)Exclusion
			 applies to highly compensated employees only if no
			 discriminationParagraph (1) of section 132(j) of such Code is
			 amended—
				(1)by striking
			 Paragraphs (1) and (2) of subsection (a) and inserting
			 Paragraphs (1) and (2) of subsection (a) and paragraph (4) of this
			 subsection, and
				(2)in the heading by
			 striking Exclusions under
			 subsection (a)(1) and (2) and inserting
			 Certain
			 exclusions.
				(d)Employer
			 deduction for dues to certain athletic facilities
				(1)In
			 generalParagraph (3) of section 274(a) of such Code (relating to
			 denial of deduction for club dues) is amended by adding at the end the
			 following new sentence: The preceding sentence shall not apply to so
			 much of the fees, dues, or membership expenses paid to athletic or fitness
			 facilities (within the meaning of section 132(j)(4)(C)) as does not exceed $900
			 per employee per year..
				(2)Conforming
			 amendmentSection 274(e)(4) of such Code is amended by inserting
			 the first sentence of before subsection
			 (a)(3).
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
